Citation Nr: 1206379	
Decision Date: 02/21/12    Archive Date: 03/01/12

DOCKET NO.  08-02 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating in excess of 20 percent for a left elbow disorder, prior to December 10, 2009 and from April 1, 2010. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to September 1986, March 2003 to April 2004, and October 2004 to March 2006.

This matter comes before the Board of Veterans' Appeals (Board) from July 2007 and May 2011 rating decisions of the Department of Veteran's Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  A review of the Virtual VA paperless claims processing system shows a May 24, 2011 rating decision that is pertinent to the present appeal.

This case was previously before the Board in December 2008 and was remanded for additional development.  

During the pendency of the appeal, a May 2011 rating decision granted the Veteran a temporary rating of 100 percent for his left elbow disorder, effective December 10, 2009, the date of his elbow reconstruction surgery.  The RO assigned a 20 percent rating, effective April 1, 2010.  

The Appeals Management Center (AMC) has not fully complied with the Board's December 2008 remand directives, and the record indicates that additional relevant records have been generated since December 2008. The appeal is therefore again REMANDED to the AMC in Washington, DC.  VA will notify the appellant if further action is required. Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders).


REMAND

It is well-established law in substance that VA must undertake all reasonable efforts to obtain all relevant governmental and non-governmental records prior to the adjudication of a claim. When such identified records have not been obtained 
VA must notify the claimant that it has been unable to obtain such records; and that such notification must identify the records the Secretary is unable to obtain; briefly explain the efforts that the Secretary made to obtain those records; and describe any further action to be taken by the Secretary with respect to the claim. The law also mandates that whenever VA attempts to obtain records from a Federal department or agency, the efforts to obtain those records shall continue until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile. 38 U.S.C.A. § 5103A. 

In December 2008, the Board remanded the appeal for the AMC to obtain a copy of a then-pending service department Medical Evaluation Board - the Veteran had advised VA than he was pending separation from the National Guard due to the service-connected disorder. The record indicates that in April 2010, the AMC attempted to obtain separation board records from the West Virginia National Guard. Later that month, the West Virginia National Guard advised the AMC that it had no record indicating that the Veteran was ever a member of that organization. However, the Veteran was a member of the Pennsylvania National Guard. The AMC must attempt to obtain any and all records.   

The Veteran underwent reconstructive surgery on his left elbow in December 2009.  Records indicate that the Veteran had a diagnosis of status post left elbow collateral ligament reconstruction.  The Veteran was scheduled for a follow-up appointment later that month.  No treatment records from that appointment are contained within the claims file.

In the May 2011 rating decision, the RO granted the Veteran a 100 percent rating, effective December 10, 2009, based on surgical treatment necessitating convalescence.  The RO assigned a 20 percent rating from April 1, 2010.  In the rating decision, the RO cited the findings contained within a November 2010 Medical Evaluation Board report as the basis for the continued 20 percent rating; however no such report is contained within the claims file.  



Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must ascertain if the Veteran has received any VA, non-VA, or other medical treatment for a left elbow disorder that is not evidenced by the current record.  

Specifically, the RO/AMC must obtain a copy of any follow-up treatment records after the Veteran's left elbow reconstruction in December 2009 and associate them with the claims file.  

The Veteran must be provided with the necessary authorizations for the release of any treatment records not currently on file.  The RO/AMC must then obtain these records and associate them with the claims folder.

2.   The RO/AMC must locate and obtain a copy of the November 2010 Medical Evaluation Board proceeding record conducted by the Walter Reed Army Medical Center, to separate the Veteran from the PENNSYLVANIA National Guard. In attempting to secure these records, the RO/AMC may contact any appropriate records depositories, including but not limited to:

Commonwealth of Pennsylvania
Department of Military and Veterans Affairs
The Adjutant General
Annville, Pennsylvania   17003

Or its successor address.

If the RO/AMC cannot obtain these records, IT MUST 
notify the claimant that it has been unable to obtain such records; and that such notification must identify the records the Secretary is unable to obtain; briefly explain the efforts that the Secretary made to obtain those records; and describe any further action to be taken by the Secretary with respect to the claim.

3. Thereafter, the RO/AMC must review the claims files and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If the RO/AMC determines that an additional VA examination is necessary to assign a rating in accordance with the Schedule, an examination must be scheduled at that time.

4. The RO/AMC must then readjudicate the claim of entitlement to an increased rating for a left elbow disorder to include consideration of all of the evidence of record.  If any of the benefits sought on appeal remains denied, the Veteran and his representative will be furnished a supplemental statement of the case with reasons and bases for the decision.  The Veteran and his representative will be then given an appropriate opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


